DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wojdacki (US patent 9,774,768) in view of Japanese publication 56-169475 and Uehara et al (US patent 6,199,563).
	The publication to Wojdacki discloses the invention substantially as is claimed.  Wojdacki discloses a vehicle optical device (fig. 3) comprising an optical module (14, fig. 2) including a lens (20) through which light can pass, a cover glass (52, col. 3, lines 36+) is arranged on a front surface of the lens, a cleaner (generally 34 with windshield washer solution 30 therein) for accommodating a portion of the cover glass.  The cover glass is rotated within the cleaner via fluid pressure for removing contaminates therefrom.  Wipers (70, 72) are adjoined to the cleaner and arranged on both sides of the cover glass.
	The patent to Wojdacki discloses all of the above recited subject matter with the exception of a motor for rotating the cover glass, a controller for controlling such motor and employing ultrasonic waves to the solution to enhance cleaning of the cover glass.
	The Japanese publication (note cited English translation) discloses a vehicle optical device (figs. 1, 2) including a motor (9) for rotating a cover glass (3) provided in front of optical module (2).  The cover glass passes through or is dipped in a solution (13) in cleaner housing (7).
The publication to Uehara discloses the use of ultrasonic waves to a solution to enhance cleaning of a disc dipped into such solution.  Such enhances the cleaning efficiency.  Note column 1, lines 15-21 and 46-56.  Also, note column 3, lines 6-12.  Note figure 2 showing the disc (40) dipped into the solution in bath (10).
	Initially, it would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the optical device of Wojdacki with a motor to drive the cover glass, instead of using fluid pressure, as clearly suggested by the Japanese publication, to enable reduced water usage.  Cleaning would not require constant water supply pressure.  Also, while Wojdacki and the Japanese publication are silent as to particular controls for rotation of the cover glass in the optical device, it appears there must inherently be some type of control device (either a switch, electrical controls, etc.) to enable actuation of the cover glass.  Further, if such is not inherent in Wojdacki, it would have been obvious to one of sill in the art to provide such to enable actuation of the cover glass to achieve cleaning.  Use of controllers to actuate motor is well established in the automotive and cleaning arts.
	It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the modified optical device of Wojdacki with ultrasonic waves introduced into the cleaning solution, as clearly suggested by Uehara, to enhance the cleaning efficiency of the cover glass.
	With respect to claim 7, the cover glass has the form of a circular disk shape.  As suggested by the Japanese publication the motor can be fixed to a center of the cover glass.  As can be seen in figure 2 of Wojdacki, the cleaner (generally housing 34) surround the cover glass.  As such, it is deemed arranged within a first distance that the optical module (14) is spaced from a center of the cover glass.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wojdacki (US patent 9,774,768) in view of Japanese publication 56-169475 and Uehara et al (US patent 6,199,563), as applied to claim 1 above, and further in view of Phang et al (US patent application publication 2014/0272148).
	The publication to Wojdacki, the Japanese publication and the publication to Uehara disclose all of the above recited subject matter with the exception of the cleaning solution including a water repellant coating solution.
	The publication to Phang discloses the use of a water repellant coating solution (para. 12) for coating glass surfaces on vehicles.  Such can be provided in windshield washer fluid (para. 33, 34).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the washer fluid of the modified Wojdacki device with a water repellant coating solution therein, as clearly suggested by Phang, to enhance or increase the clarity of vision of the cover glass when wetting by such.





Response to Arguments

Applicant's arguments filed 17 October 2022 have been fully considered but they are not persuasive.
	Initially, applicant’s request for acknowledgement of a foreign priority claim is noted.  However, no such claim is found.  While applicant references the oath of record, there appears no such priority claim in the oath/declaration.  Further, no foreign priority claim appears in the ADS as filed.  Clarification as to where such foreign priority claim can be found is requested.
	Applicant’s arguments with respect to the rejection of claims by art, in particular Wojdacki, are noted but not persuasive.  Applicant argues that in Wojdacki, a chamber of the cleaner is disclosed that accommodates the whole disk, while in applicant’s invention the cleaner accommodates only a lower portion of the cover glass.  Such is not persuasive.  It is noted that the claims set forth the cleaner as accommodating a lower portion of the cover glass.  Such occurs in Wojdacki.  Whether additional portions of the cover glass are accommodated does not appear to prevent Wojdacki from meeting the claim.  The cleaner is not limited to only the lower portion of the cover glass being accommodated.  Applicant further argues that in the claimed invention the wiper is placed at the outlet of the cleaner so as to remove the cleaning solution remaining on the glass, while in Wojdacki the gasket is placed around the contaminated portion of the disk.  Such is not persuasive.  It is noted the claim sets forth a wiper arranged to adjoin the cleaner.  No particular location of the wiper is claimed that differentiates from Wojdacki.  Cleaning solution remaining on the cover glass as it is taken out from the cleaner will be cleaned by the wiper of Wojdacki to the extent claimed.  Applicant’s discussion of a cleaned part of the disk being contaminated again by the gasket is not particularly understood.  The wiper or gasket of Wojdacki will act to wipe contaminants from a portion of the cover glass through which light is to be passed and sensed.  It is not clear where application of contaminants to the wiped portion will occur.  Further, it is not particularly clear how such would prevent Wojdacki from meeting what is claimed.
	Applicant’s request for a telephone call is noted.  However, to advance prosecution, the instant office action is set forth.  Applicant is encouraged to call the examiner at the below list number to arrange for an interview at their convenience.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
05 November 2022